           Case 8:20-cv-02499-TDC Document 21 Filed 11/25/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

SMITHGROUP, INC.,                                     )
f/k/a SmithGroup JJR, Inc.                            )
                                                      )
         Plaintiff/Counterclaim Defendant,            )
                                                      )
v.                                                    )        Civil Action No.: 8:20-cv-02499-TDC
                                                      )
SKANSKA USA BUILDING INC.                             )
                                                      )
         Defendant/Counterclaim Plaintiff.            )

            JOINT REQUEST FOR MODIFICATION OF SCHEDULING ORDER
            AND REPORT FROM COUNSEL REGARDING DISCOVERY PLAN

         SmithGroup, Inc. (“SmithGroup”) and Skanska USA Building Inc. (“Skanska”), jointly by

their respective counsel, hereby report that counsel have conferred and propose the following

modifications to the Scheduling Order entered on November 10, 2020, with reasons for the

modifications set forth below.

I.       DEADLINES

         The parties request that the following deadlines be modified:

                                                               Current                    Proposed

     Plaintiff’s 1 Rule 26(a)(2) Disclosures:                  01/25/2021                 03/26/2021

     Defendant’s Rule 26(a)(2) Disclosures:                    02/23/2021                 04/23/2021

     Plaintiff’s Rebuttal Expert Disclosures                   03/09/2021                 05/07/2021

     Rule 26(e)(2) supplementation                             03/16/2021                 05/14/2021

     Close of Discovery and Post-Discovery                     04/09/2021                 07/23/2021
     Joint Status Report


1
        “Plaintiff” refers to the party with the burden of proof – SmithGroup on its primary claim for unpaid fees and
Skanska on its counterclaim for professional negligence.
             Case 8:20-cv-02499-TDC Document 21 Filed 11/25/20 Page 2 of 4



       Requests for Admission                              04/16/2021       07/30/2021

       Notice of Intent to File a Pretrial                 04/23/2021       08/06/2021
       Dispositive Motion

       Deposition Hours                                    Current:    25   Proposed: 40


II.        CONSENT TO PROCEED BEFORE A MAGISTRATE

           The parties decline to exercise this option at this time.


III.       MEDIATION BEFORE A MAGISTRATE

           The parties will consider this option. The parties have already conducted a mediation

before this action was filed and may elect to resume mediated settlement discussion with that

mediator in light of his familiarity with the parties and the issues. The parties have agreed to

exchange informal expert opinions to be used exclusively to aid settlement discussions on January

22 and February 19 in anticipation of further settlement discussions to occur before formal expert

disclosures are due and depositions have been taken.


IV.        SCOPE OF DISCOVERY

           Discovery on the primary claim – SmithGroup’s claim for fees – is expected to be modest

and limited to one or two depositions and a discreet set of documents. The necessary scope of

discovery on Skanska’s counterclaim, which includes errors and omissions and schedule delay,

will be more extensive. The parties anticipate multiple experts per party to address Skanska’s

claims and as many as a dozen party and non-party fact witness depositions, some taken pursuant

to Rule 30(b)(6). It is counsel’s goal to hold most fact witness depositions until the issues are

clarified by expert opinions, which are not expected to be dependent on testimony.




                                                     -2-
         Case 8:20-cv-02499-TDC Document 21 Filed 11/25/20 Page 3 of 4



       The parties anticipate a very large ESI production of project files and project emails from

the parties themselves and from several non-parties. The parties anticipate that it will take some

time to review large electronic document productions, but are agreed that it will be easier for each

party to review the other’s complete project files via an e-discovery platform than to review one’s

own for specific documents responsive to a request. Counsel believe that it will also be much less

expensive and time consuming for non-parties to produce what are expected to be large, but easily

identified, complete project files, as opposed to searching for specific documents. The parties

anticipate that document production and review will require at least 60-90 days.

       The parties expect that all depositions will be taken virtually in light of the current situation

with COVID-19. Many of the expected non-party fact witnesses were employed by one of the

parties at the time of the project, but have since taken other jobs. Other expected fact witnesses

were and remain employees of non-parties and who either have counsel involved or are expected

to. Issues with coordination of depositions in light of COVID-19 restrictions of indeterminate

length and severity necessitate the parties’ request for more time to complete discovery after

experts are formally disclosed than is presented in the current scheduling order. Counsel believe

that the expert opinions will drive who needs to be deposed, on what topics, and in what order.

Counsel believe that a compressed schedule would produce inefficiency and unnecessary expense

due to less than desirable sequencing to meet a schedule.


V.     CONFIDENTIAL INFORMATION

       The parties have agreed in principle on the attached Protective Order, which is intended to

treat all documents, whether produced by the parties or by non-parties, as confidential for purposes

of discovery so as to avoid unnecessary time and expense in the early stages of discovery. At this




                                                 -3-
         Case 8:20-cv-02499-TDC Document 21 Filed 11/25/20 Page 4 of 4



time, the parties do not anticipate the need to file documents with the Court for any purpose before

the close of discovery.

Dated: November 25, 2020                              Respectfully submitted

/s/ Leslie Paul Machado                               /s/ Thomas S. O’Leary
Leslie Paul Machado (Bar No. 14952)                   Thomas S. O’Leary (Bar No. 20442)
Alison C. Duffy (Md. Bar No. 21002)                   Brian R. Dugdale (admitted pro hac vice)
O’HAGAN MEYER, PLLC                                   Paul A Varela (admitted pro hac vice)
2560 Huntington Avenue, Suite 204                     VARELA, LEE, METZ & GUARINO, LLP
Alexandria, Virginia 22303                            1600 Tysons Blvd, Suite 900
(703) 775-8607 (phone)                                Tysons Corner, Virginia 22102
(804) 403-7110 (facsimile)                            703-454-0170 (phone)
lmachado@ohaganmeyer.com                              703-454-0169 (facsimile)
aduffy@ohaganmeyer.com                                toleary@vlmglaw.com
                                                      bdugdale@vlmglaw.com
Stephan F. Andrews (admitted pro hac vice)            pvarela@vlmglaw.com
James W. Walker (admitted pro hac vice)
O’HAGAN MEYER, PLLC                                   Counsel for Skanska USA Building Inc.
411 East Franklin Street, 5th Floor
Richmond, Virginia 23219
804.403.7100 (phone)
804.403.7110 (facsimile)
SAndrews@ohaganmeyer.com
jwalker@ohaganmeyer.com

Counsel for SmithGroup, Inc.




                                                -4-
